DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3, 4, and 6-17 are pending. Claims 2 and 5 have been canceled.
The foreign priority application No. 10-2018-0032220 filed on March 20, 2018 in the Republic of Korea has been received and it is acknowledged.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 06, 2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 6, 7, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (KR 10-2008-0106718, with machine translation) in view of Pan et al. (US 2019/0115617).
With regard to claim 1, Park et al. teach a separator comprising a porous coating layer coated onto at least a surface of the porous substrate (claim 1), wherein the porous substrate is a polyolefin-based substrate (claim 15). The porous coating layer comprises a mixture of a plurality of filler particles and a binder polymer, wherein the filler particles comprise electrode active materials (claim 1).
The binder polymer (5) is positioned on a part of the surface of the filler particles (3), and fixes them in the porous coating layer (fig. 1 and the second paragraph on page 7 of the translation).
Park et al. teach that the electrode active materials are known electrode active materials (the sixth paragraph on page 8 of the translation), but fail to teach the claimed lithium-containing composite particles.
Pan et al. teach anode active material particulate which may comprise one prelithiated anode active material particle and a protective polymer layer wrapping around the particle (abstract, par.0028). 
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use the anode particulates Pan et al. as electrode active materials in the porous coating layer of Park et al.
Pan et al. teach that the prelithiated anode active material particle may be LixSi, wherein x is between 1 and 4.4 (par.0048, claims 17 and 24), and the protective polymer layer may comprise Li2CO3, LiOH, or LiF (par.0041, par.0068, claim 20).
LixSi, wherein x is between 1 and 4.4 meets the limitations of lithium silicide LixSi, 0<x<4.4 in claim 1. The protective polymer layer comprising Li2CO3, LiOH, or LiF is equivalent to the “passivation film formed on a surface of the lithiated compound, the passivation film comprising an SEI film comprising Li2CO3, LiOH, or LiF” in claim 1.
Therefore, the separator of Park modified by Pan is equivalent to the separator in claim 1 of the instant application.
With regard to claims 3, LixSi is a lithiated compound obtained by intercalation of lithium ions in Si.
With regard to claim 4, Pan et al. teach that the particulates have a diameter of 1-50m (par.0029). This range overlaps the claimed range.
With regard to claim 6, Park et al. teach that the porous coating layer may have a thickness of 0.01-20m (claim 14), and the porous substrate may have a thickness of 1-100m, preferably 1-50m (sixth full paragraph on page 9 of the translation).
In a separator having a porous substrate with a thickness of 50m and porous coating layers with a thickness of 20m, each porous coating layer represents 22.22% of the total thickness of the separator. This amount is within the claimed range.
With regard to claim 7, Park et al. teach a lithium secondary battery comprising a positive electrode, a negative electrode, and a separator interposed between the electrodes (claims 20 and 21).
Park et al. teach that negative electrode active particles are contained in the porous coating layer facing the negative electrode, in order to increase the capacity of the negative electrode (last paragraph on page 7 of the translation).
Pan et al. teach anode active material particulate which may comprise one prelithiated anode active material particle and a protective polymer layer including Li2CO3, LiOH, or LiF (abstract, par.0028, par.0041, par.0068).
Therefore, a porous coating layer including the anode active material particulate would be placed on the porous substrate on the side facing the negative electrode.
With regard to claim 16, Park et al. teach that the filler particles may also include carbon conductive material (eleventh paragraph on page 8 of the translation).
With regard to claim 17, Park et al. teach that the binder polymer may be polyvinylidene fluoride-co-hexafluoropropylene, polymethyl methacrylate, polyacrylonitrile, polyvinyl pyrrolidone, or carboxy methyl cellulose (claim 13).

Claims 1, 3, 6, 7, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (KR 10-2008-0106718, with machine translation) in view of Zhamu et al. (US 2019/0088922).
With regard to claim 1, Park et al. teach a separator comprising a porous coating layer coated onto at least a surface of the porous substrate (claim 1), wherein the porous substrate is a polyolefin-based substrate (claim 15). The porous coating layer comprises a mixture of a plurality of filler particles and a binder polymer, wherein the filler particles comprise electrode active materials (claim 1).
The binder polymer (5) is positioned on a part of the surface of the filler particles (3), and fixes them in the porous coating layer (fig. 1 and the second paragraph on page 7 of the attached translation).
Park et al. teach that the electrode active materials are known electrode active materials (the sixth paragraph on page 8 of the translation), but fail to teach the claimed lithium-containing composite particles.
Zhamu et al. teach prelithiated particles of anode active materials for a lithium battery (abstract, par.0027). The prelithiated particles may be LixSi, wherein x is between 1 and 4.4 (par.0036), and the prelithiated particles further have a surface-stabilizing layer comprising Li2CO3, LiOH, or LiF (par.0039).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use the surface-stabilized prelithiated anode active particles of Zhamu et al. as electrode active materials in the porous coating layer of Park et al.
Zhamu et al. specifically teach prelithiated Si (LixSi) nanowires coated with a thin layer comprising LiF (par.0122).
LixSi, wherein x is between 1 and 4.4 meets the limitations of lithium silicide LixSi, 0<x<4.4 in claim 1, and the surface-stabilizing layer comprising Li2CO3, LiOH, or LiF is equivalent to the “passivation film formed on a surface of the lithiated compound, the passivation film comprising an SEI film comprising Li2CO3, LiOH, or LiF” in claim 1.
Therefore, the separator of Park modified by Zhamu is equivalent to the separator in claim 1 of the instant application.
With regard to claim 3, LixSi is a lithiated compound obtained by intercalation of lithium ions in Si.
With regard to claim 6, Park et al. teach that the porous coating layer may have a thickness of 0.01-20m (claim 14), and the porous substrate may have a thickness of 1-100m, preferably 1-50m (sixth full paragraph on page 9 of the translation).
In a separator having a porous substrate with a thickness of 50m and porous coating layers with a thickness of 20m, each porous coating layer represents 22.22% of the total thickness of the separator. This amount is within the claimed range.
With regard to claim 7, Park et al. teach a lithium secondary battery comprising a positive electrode, a negative electrode, and a separator interposed between the electrodes (claims 20 and 21).
Park et al. teach that negative electrode active particles are contained in the porous coating layer facing the negative electrode, in order to increase the capacity of the negative electrode (last paragraph on page 7 of the translation).
Zhamu et al. teach prelithiated particles of anode active materials for a lithium battery (abstract, par.0027). The prelithiated particles further have a surface-stabilizing layer comprising Li2CO3, LiOH, or LiF (par.0039).
Therefore, a porous coating layer including the surface-stabilized prelithiated anode material particles would be placed on the porous substrate on the side facing the negative electrode.
With regard to claim 16, Park et al. teach that the filler particles may also include carbon conductive material (eleventh paragraph on page 8 of the translation).
With regard to claim 17, Park et al. teach that the binder polymer may be polyvinylidene fluoride-co-hexafluoropropylene, polymethyl methacrylate, polyacrylonitrile, polyvinyl pyrrolidone, or carboxy methyl cellulose (claim 13).
Allowable Subject Matter
Claims 8-15 are allowed.
The prior art does not teach the methods in claims 8-15.

Response to Arguments
Applicant's arguments filed on September 06, 2022 have been fully considered but they are not persuasive. 
On pages 8-10 of the Remarks the applicant argues the rejection of claims 1-4, 6, and 7 under 35 U.S.C. 103 as being unpatentable over Park et al. (KR 10-2008-0106718, with machine translation) in view of Pan et al. (US 2019/0115617) and the rejection of claims 1-3, 6, and 7 under 35 U.S.C. 103 as being unpatentable over Park et al. (KR 10-2008-0106718, with machine translation) in view of Zhamu et al. (US 2019/0088922).
	The applicant argues that Park et al. only teach active material particles that are different than the claimed lithiated compounds in claim 1.
The examiner would like to note that Park et al. teach that the porous coating layer comprises a mixture of a plurality of filler particles and a binder polymer, wherein the filler particles comprise electrode active materials (claim 1). The electrode active materials are known electrode active materials (the sixth paragraph on page 8 of the attached translation).
Zhamu et al. teach prelithiated particles of anode active materials for a lithium battery (abstract, par.0027). The prelithiated particles further have a surface-stabilizing layer comprising Li2CO3, LiOH, or LiF (par.0039).
Pan et al. teach anode active material particulate which may comprise one prelithiated anode active material particle and a protective polymer layer wrapping around the particle (abstract, par.0028). The prelithiated anode active material particle may be LixSi, wherein x is between 1 and 4.4 (par.0048, claims 17 and 24), and the protective polymer layer may comprise Li2CO3, LiOH, or LiF (par.0041, par.0068, claim 20).
One of ordinary skill would have been motivated to use the anode active particles of Zhamu et al. or Pan et al. as electrode active materials in the porous coating layer of Park et al., because Park et al. allows for any known electrode active materials in the porous coating layer.
	The applicant further argues that Park et al. fails to teach that a protective layer on the surface of the active particles leads to an unexpected superior effect of replenishing the irreversible capacity of the negative electrode by supplementing the amount of lithium consumed during charging and discharging.
The examiner would like to note that the examples of the instant application do not show unexpected superior results for the claimed invention.
The Examples 1 and 2 show unexpected superior results when compared to Comparative Example 3 (separator without a coating layer) (see pages 22-24 and 26), and improved results when compared to the Comparative Example 1 and 2.
However, it is not clear if Examples 1 and 2 are within the scope of the claimed invention.
The Example 1 on pages 22-24 of the specification shows lithium silicide LixSi (0<x<4.4) which is a combination of various types wherein is x=4.4, 3.75, 3.25, or 2.33. The lithium silicide has a solid electrolyte interface (SEI) film formed on its surface. However, it is not clear what is the composition of the solid electrolyte interface (SEI) film.
The Example 2 on page 24 of the specification is similar to Example 1, except that 1,3-dioxolane is used instead of tetrahydrofuran in the step of forming the coating layer of the separator. Therefore, Example 2 shows a coating layer comprising lithium silicide having a solid electrolyte interface (SEI) film formed on its surface. However, it is not clear what is the composition of the solid electrolyte interface (SEI) film in Example 2.
It is not clear if the SEI films formed on the lithium silicide in Examples 1 and 2 comprise at least one of LiF, LiOH, or Li2CO3, as required in claim 1.
Additionally, the examiner would like to note that Examples 1 and 2 show lithium silicide (LixSi, 0<x<4.4) with a SEI film formed on its surface.
However, claim 1 allows for lithiated compound selected from LixSi (0<x<4.4), LixSn (0<x<4.4), LixGe (0<x<4.4), LixAl (0<x<3), LixSb (0,x<3), LixZn (0,x,1), Co-Li2O, Ni-Li2O, LixC (0<x<0.17), Li4+xTi15O12(0<x<3), LixMoO2 (0,X,4), LixTiO2 (0<x<3), and LixV2O5 (0<x<5). The lithiated compounds have an SEI film, and the SEI film may comprise one or more selected from LiF, LiOH, and Li2CO3.
Therefore, claim 1 allows for a large number of combinations of lithiated compounds and SEI films.
The Examples 1 and 2 are not commensurate with the scope of claim 1.
Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980) (Claims were directed to a process for removing corrosion at "elevated temperatures" using a certain ion exchange resin (with the exception of claim 8 which recited a temperature in excess of 100C). Appellant demonstrated unexpected results via comparative tests with the prior art ion exchange resin at 110C and 130C. The court affirmed the rejection of claims 1-7 and 9-10 because the term "elevated temperatures" encompassed temperatures as low as 60C where the prior art ion exchange resin was known to perform well. The rejection of claim 8, directed to a temperature in excess of 100C, was reversed.). See also In re Peterson, 315 F.3d 1325, 1329-31, 65 USPQ2d 1379, 1382-85 (Fed. Cir. 2003) (data showing improved alloy strength with the addition of 2% rhenium did not evidence unexpected results for the entire claimed range of about 1-3% rhenium); In re Grasselli, 713 F.2d 731, 741, 218 USPQ 769, 777 (Fed. Cir. 1983) (Claims were directed to certain catalysts containing an alkali metal. Evidence presented to rebut an obviousness rejection compared catalysts containing sodium with the prior art. The court held this evidence insufficient to rebut the prima facie case because experiments limited to sodium were not commensurate in scope with the claims. (MPEP 716.02 (d) Unexpected Results Commensurate in Scope With Claimed Invention)
The examiner would also like to note that Comparative Example 1 on pages 24-25 is not clear. Step 2 in Comparative Example 1 refers to “lithium silicide powder having a SEI film thereon and obtained from Step 1”. However, Step 1 only shows the formation of lithium silicide LixSi (0<x<4.4), and does not show the formation of a SEI film on the lithium silicide. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANCA EOFF whose telephone number is (571)272-9810. The examiner can normally be reached Mon-Fri 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H. Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANCA EOFF/Primary Examiner, Art Unit 1722